UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2333



WAYNE P. RALEY,

                                              Plaintiff - Appellant,

          versus


THE PRINCE GEORGE COUNTY POLICE DEPARTMENT;
DAVID PETERSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-377-3)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Raley, Appellant Pro Se. Hunter Martin Robertson, Prince
George, Virginia; Christopher Lawrence Perkins, LECLAIR RYAN, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Raley appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Raley v. Prince George County Police Dep’t,

No. CA-01-377-3 (E.D. Va. Nov. 5, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2